DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the limitations: “the orientation of the disinfection light source,” and “the orientation of the illumination source” should be amended to use a different article, such as “an.”  Appropriate correction is required.
Claims 1 and 11 are objected to because of the following informalities: the limitations “a front part” is used twice. The second instance should use a definite article such as “the.” Appropriate correction is required.
Claim 11 is objected to because of the following informalities: the limitation “an irradiate object” should be amended to use a different tense, such as “irradiated.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 11 recite both, “a light system housing” containing an illumination source and “the illumination system housing” containing “the lighting system.” It is unclear how these two housings relate to each other. The claim is indefinite because the claims, as amended, either describe the same feature with two different designations, or describe two similar features in terms that fail to clearly delineate the features’ differences. 
Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4-7 depend upon a cancelled claim, and as such, are indefinite. The claims will be examined as though they depended upon claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 9, 11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0062893 A1 [Lynn] in view of US 2015/0359915 A1 [Farren].

Regarding Claim 1:
 	Lynn teaches a lighting disinfection system (abstract), comprising:
a system housing comprising two cavities or depressions on a front part of the system house (Fig. 16a, the cavities defined by reflectors (630)), each cavities or depressions forming one of a light system housing and a disinfection system housing (para 78); 
a lighting system comprising an illumination source placed inside the light system housing ((620) is analogous to (50), which is a visible light source), and a diffusion hood covering the illumination source ((628)); 
a disinfection system comprising a disinfection light source placed inside the disinfection system housing ((622 and 624) are analogous to UV source (60 and 70)); 
wherein the diffusion hood of the illumination source is situated by the front part of the system housing to allow an illumination light to irradiate from the front part of the system housing (The diffusion element (628) is clearly in front of the visible source.), and 
wherein the orientation of the disinfection light source is adjustable relative to an orientation of the illumination source and an illumination area of the disinfection light source is adjusted by rotating the disinfection light source (para 87- the UV lights are rotated onto and off of the downward irradiation position);
wherein the system housing comprises 
a bottom part (Fig. 16a- section next to fans (616)), 
a front part (Fig. 16a (section onto which reflectors are set)) and 
two ends in a longitudinal direction of the bottom part and the front part (Fig. 16a- left and right), 
a connection between the bottom part and front part (as shown in Fig. 16a)), forming an internal space, wherein the two cavities or depressions on the front part of the system housing extend between the two ends in the longitudinal direction of the internal space, 
forming the illumination system housing and the disinfection system housing to house the lighting system and the disinfection system between the two ends in the longitudinal direction of the internal space respectively (as shown in Fig. 16a).

However, the embodiment of Lynn relied on to teach a rotating disinfection light source excludes a reflectors (630). 
As such, Lynn fails to teach a cover covering the disinfection light source, wherein the cover is capable of transmitting 80% or more disinfection light generated by the disinfection light source, or that the cover of the disinfection light source is situated by the front part of the system housing to allow disinfection light to irradiate from the front part of the system housing

Farren teaches UV disinfection system (abstract) including a cover covering the disinfection light source (paras 65, 348- first housing surrounds the UV disinfecting light source), wherein the cover is capable of transmitting 80% or more disinfection light generated by the disinfection light source (para 67- the housing is made of quartz, which transmits over 80% of various disinfecting UV wavelengths).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to place the cylindrical quartz protective housings of Farren around the UV light sources of Lynn, i.e. at the front part of the system housing to allow disinfection light to irradiate from the front part of the system housing. One would have been motivated to do so since this would protect the UV light sources from damage. Farren para 348.

Regarding Claim 2:
 The modified invention of claim 1 teaches the system according to claim 1, wherein the disinfection light source of the disinfection system and the illumination source of the lighting system that are mounted adjacently (as shown in Lynn Fig. 16a) and there is an angle formed between the disinfection light source and the illumination source (as shown in Lynn Fig. 16a)  such that the disinfection light source of the disinfection system and the illumination source of the lighting system that are mounted adjacently have a coincident illumination range on an irradiated object (the UV and visible lamps of Lynn have a coincident range directly below the fixture).

Regarding Claim 4:
The modified invention of claim 1 teaches the system according to Claim 1, wherein the illumination source comprises an illumination source chip mounted within the illumination system housing (Lynn para 62 -LEDs are chips), and the diffusion hood is mounted on an opening of the illumination system housing in front of the corresponding illumination source chip in the front part of the system housing (Lynn Fig. 16a (628)).  

Regarding Claim 5:
The modified invention of claim 1 teaches the system according to Claim 1, wherein the front part of the system housing forms an inward depression near the illumination system (as shown in Lynn Fig. 16a), creating a slot between the two ends to form the disinfection system housing (as shown in Lynn Fig. 16a), wherein the Page 3 of 12Appl. No.: 16/667,891disinfection light source comprises a disinfection light source chip that is mounted inside the disinfection system housing (Lynn para 60 – UVLEDs are chips).  

Regarding Claim 6:
The modified invention of claim 5 teaches the system according to Claim 5, wherein the cover comprises a hollow cylinder disposed horizontally within the slot (Farren Fig. 1 – 2 disposed around Lynn lamp (622), which is in the aforementioned slot) and the disinfection light source chip of the disinfection light source is placed within the hollow cylinder of the cover (Farren paras 65, 348).  

Regarding Claim 9:
 The modified invention of claim 1 teaches the system according to Claim 1, further comprising a detecting sensor mounted on the lighting disinfection system (Lynn para 47), wherein the disinfection light source will be turned off when the detecting sensor detects that someone is nearby (Lynn para 47).

Regarding Claim 20:
 The modified invention of claim 1 teaches the system according to Claim 1, wherein the disinfection light source is a UV light (Lynn -absract).

Regarding Claim 11:
Lynn teaches a lighting disinfection system (abstract), comprising:
a system housing comprising two cavities or depressions on a front part of the system house (Fig. 16a, the cavities defined by reflectors (630)), each cavities or depressions forming one of a light system housing and a disinfection system housing (para 78); 
a lighting system comprising an illumination source placed inside the light system housing ((620) is analogous to (50), which is a visible light source), and a diffusion hood covering the illumination source ((628)); 
a disinfection system comprising a disinfection light source placed inside the disinfection system housing ((622 and 624) are analogous to UV source (60 and 70)); 
wherein the diffusion hood of the illumination source is situated by the front part of the system housing to allow an illumination light to irradiate from the front part of the system housing (The diffusion element (628) is clearly in front of the visible source.), and 
wherein orientation of at least one of the illumination source or disinfection light source is adjustable to have a coincident illumination range on an irradiate object (para 87- the UV lights are rotated onto and off of an irradiation position);
wherein the system housing comprises 
a bottom part (Fig. 16a- section next to fans (616)), 
a front part (Fig. 16a (section onto which reflectors are set)) and 
two ends in a longitudinal direction of the bottom part and the front part (Fig. 16a- left and right), 
a connection between the bottom part and front part (as shown in Fig. 16a)), forming an internal space, wherein the two cavities or depressions on the front part of the system housing extend between the two ends in the longitudinal direction of the internal space, 
forming the illumination system housing and the disinfection system housing to house the lighting system and the disinfection system between the two ends in the longitudinal direction of the internal space respectively (as shown in Fig. 16a).

However, the embodiment of Lynn relied on to teach a rotating disinfection light source excludes a reflectors (630). 
As such, Lynn fails to teach a cover covering the disinfection light source, wherein the cover is capable of transmitting 80% or more disinfection light generated by the disinfection light source, or that the cover of the disinfection light source is situated by the front part of the system housing to allow disinfection light to irradiate from the front part of the system housing

Farren teaches UV disinfection system (abstract) including a cover covering the disinfection light source (paras 65, 348- first housing surrounds the UV disinfecting light source), wherein the cover is capable of transmitting 80% or more disinfection light generated by the disinfection light source (para 67- the housing is made of quartz, which transmits over 80% of various disinfecting UV wavelengths).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to place the cylindrical quartz protective housings of Farren around the UV light sources of Lynn, i.e. at the front part of the system housing to allow disinfection light to irradiate from the front part of the system housing. One would have been motivated to do so since this would protect the UV light sources from damage. Farren para 348.
  
Regarding Claim 13:
 The modified invention of claim 11 teaches the lighting disinfection system according to Claim 11, further comprising a detecting sensor mounted on the lighting disinfection system (Lynn para 47), wherein the disinfection light source will be turned off when the detecting sensor detects that someone is nearby (Lynn para 47).

Regarding Claim 15:
 The modified invention of claim 11 teaches the lighting disinfection system according to Claim 11, wherein the disinfection light source and the illumination source are mounted adjacently (as shown in Lynn Fig. 16a).  

Regarding Claim 16:
 The modified invention of claim 15 teaches the lighting disinfection system according to Claim 15, wherein there is an angle formed between the disinfection light source and the illumination source (as shown in Lynn Fig. 16a)  such that the disinfection light source of the disinfection system and the illumination source of the lighting system have a coincident illumination range on an irradiated object (the UV and visible lamps of Lynn have a coincident range directly below the fixture).

Regarding Claim 17:
 The modified invention of claim 16 teaches the lighting disinfection system according to Claim 16, wherein the angle is adjustable by changing the orientation of the disinfection light source (Lynn para 87- the UV lamp can be rotated, thus adjusting the angle).  

Regarding Claim 18:
 The modified invention of claim 16 teaches the lighting disinfection system according to Claim 16, wherein the angle is adjustable by changing the orientation of the illumination source (Lynn para 88 changes the direction of the visible lamp, which in turn changes the angle with respect to the rotating UV lamp of para 87). 


Claims 8, 10, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn and Farren, and further in view of US 2010/0187443 A1 [Leben].

Regarding Claim 8:
 The modified invention of claim 1 teaches the system according to Claim 1, but fails to teach that the disinfection system comprises at least one laser emitter mounted at an edge of the cover, the at least one laser emitter being used for emitting laser to mark a disinfection range that the disinfection light source can illuminate on an illumination face. 
Leben teaches a disinfection system wherein the disinfection system comprises a presence sensor including at least one laser emitter mounted at an edge of the cover (Leben Fig. 3 (20) includes a laser per para 41), the at least one laser emitter being used for emitting laser to mark a disinfection range that the disinfection light source can illuminate on an illumination face (A laser sensor would inherently mark a position inside the elevator of Leben, and such a marking would be within the disinfection range, i.e. the elevator). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the presence sensor, and its component laser, of Leben to the modified invention of claim 1. One would have been motivated to do so since this would prevent accidental irradiation of humans or animals. Leben para 41.

Regarding Claim 10:
 The modified invention of claim 1 teaches the system according to Claim 1, but fails to teach the system further comprising a timer, which stops timing when the disinfection light source is turned off temporarily and resumes timing when the disinfection light source is turned on again, so as to ensure that a total time of illumination of the disinfection light source reaches a predetermined value. Rather, Lynn generically describes a timer. Lynn Paras 44-46.
Leben teaches a disinfection system wherein the disinfection system comprises a timer (Leben para 49), which stops timing when the disinfection light source is turned off temporarily (Leben Fig. 12 (126)) and resumes timing when the disinfection light source is turned on again (Leben Fig. 12 (116)), so as to ensure that a total time of illumination of the disinfection light source reaches a predetermined value (Leben para 56). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the countdown timer of Leben as the timer of the modified invention of claim 1. One would have been motivated to do so since this would ensure that disinfecting routines are completed. Leben para 56.

Regarding Claim 12:
 The modified invention of claim 11 teaches the lighting disinfection system according to Claim 11, but fails to teach that the disinfection system comprises at least one laser emitter mounted at an edge of the cover, the at least one laser emitter being used for emitting laser to mark a disinfection range that the disinfection light source can illuminate on an illumination face. 
Leben teaches a disinfection system wherein the disinfection system comprises a presence sensor including at least one laser emitter mounted at an edge of the cover (Leben Fig. 3 (20) includes a laser per para 41), the at least one laser emitter being used for emitting laser to mark a disinfection range that the disinfection light source can illuminate on an illumination face (A laser sensor would inherently mark a position inside the elevator of Leben, and such a marking would be within the disinfection range, i.e. the elevator). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the presence sensor, and its component laser, of Leben to the modified invention of claim 11. One would have been motivated to do so since this would prevent accidental irradiation of humans or animals. Leben para 41.

Regarding Claim 14:
 The modified invention of claim 11 teaches the lighting disinfection system according to Claim 11, but fails to teach the system further comprising a timer, which stops timing when the disinfection light source is turned off temporarily and resumes timing when the disinfection light source is turned on again, so as to ensure that a total time of illumination of the disinfection light source reaches a predetermined value. Rather, Lynn generically describes a timer. Lynn Paras 44-46.
Leben teaches a disinfection system wherein the disinfection system comprises a timer (Leben para 49), which stops timing when the disinfection light source is turned off temporarily (Leben Fig. 12 (126)) and resumes timing when the disinfection light source is turned on again (Leben Fig. 12 (116)), so as to ensure that a total time of illumination of the disinfection light source reaches a predetermined value (Leben para 56). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the countdown timer of Leben as the timer of the modified invention of claim 11. One would have been motivated to do so since this would ensure that disinfecting routines are completed. Leben para 56.

Regarding Claim 19:
 The modified invention of claim 16 teaches the lighting disinfection system according to Claim 11, but fails to teach that the disinfection system comprises two laser emitters mounted at two edges of the cover for emitting laser beams to mark a disinfection range on an irradiate object.
Leben teaches a disinfection system wherein the disinfection system comprises a presence sensor comprising two laser emitters mounted at two edges of the cover (Fig. 3 (20) is at the edge of the cover, and includes “lasers” per para 41) for emitting laser beams to mark a disinfection range on an irradiate object (laser sensors would inherently mark a position inside the elevator of Leben, and such a marking would be within the disinfection range, i.e. the elevator).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the presence sensor, and its component lasers, of Leben to the modified invention of claim 16. One would have been motivated to do so since this would prevent accidental irradiation of humans or animals. Leben para 41.


Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. 
The 112(a) and 112(b) rejections of the last office action are withdrawn in light of applicant’s amendments.
Applicant argues that Lynn fails to teach rotating the disinfection light source. This is not persuasive. Lynn explicitly teaches rotating its disinfecting light source in para 87.
Applicant argues that Leben fails to teach the claimed housing. This is moot, since Lynn is now used to teach this limitation.


Allowable Subject Matter

Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881